DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 3 in substance that “the above-cited portions of Osawa teach that UE and gNB share beam information to specify which beam to use. However, Osawa has not been shown to teach or suggest beam information that is the beam information is used to determine whether a spatial quasi- co-location relationship exists between the port for sending different signals, much less whether a spatial quasi-co-location relationship exists between the port for sending SS and the port for
sending a RS… Furthermore, Ng has not been shown to teach or suggest using beam information
to determine whether a spatial quasi-co-location relationship exists between the port for sending
the SS and the port for sending an RS.”
Examiner’s Response:
	The examiner respectfully disagrees. Osawa teaches in [0032] that gNB and UE may share information as to in what combinations of transmitting beams used on the transmitting side and receiving beams used on the receiving side where the combinations of paired transmitting /receiving beams may be referred to as beam pair links (BPLs). In [0059] judging when a first beam (a transmitting beam) and a second beam (a receiving beam) match completely, and if the difference between both beams is within a certain threshold or stays within an allowable range in beam index, beam coefficient, and in beam angle which examiner is construing as the relationship between the beams sending and receiving and in [0146] … the control section 301 controls the scheduling of synchronization signals (for example, the PSS (Primary Synchronization Signal)/SSS (Secondary Synchronization Signal)), downlink reference signals (for example, the CRS, the CSI-RS,  the DMRS, etc.). However, NG teaches in [0056] that network entity to inform the UE of a pair of DM-RS and CSI-RS ports that may be considered quasi co-located by the UE, so that the UE can derive the large-scale channel properties for channel estimation for the CSI-RS port based on the DM-RS port. Examiner is construing that based on table 1 UE to determine which set of 

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.
                                                                                                                                                                                                     /AJIT PATEL/Primary Examiner, Art Unit 2416